DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for Plaintiffs' failure to submit an amended complaint or a written request to withdraw.
In the initial case management conference, Plaintiff (Scott Christopher MacNaughton) appeared on behalf of Plaintiffs. At the conclusion of the conference, Plaintiff agreed to submit an amended complaint or a request to withdraw Plaintiffs' appeal no later than October 14, 2010. Plaintiff did not submit a written response.
In its Journal Entry, filed October 29, 2010, the court requested that Plaintiffs file an amended complaint, or submit a request to withdraw their appeal, or a written explanation stating why they cannot fulfill their verbal agreement made on September 14, 2010, by November 10, 2010. In its Journal Entry, the court stated that Plaintiffs' appeal would be dismissed if they failed to respond by November 10, 2010. *Page 2 
As of the date of this decision, Plaintiffs have not responded to the court's request. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of November 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron November 17, 2010. The Court filed and entered this documenton November 17, 2010.